DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 7, 9 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Ikeda et al. (US Pub. No. 2017/0227192 A1) discloses a phosphor wheel apparatus (Figure 1,element 101) comprising: a substrate (Figure 1, element 104) made of aluminum alloy (page 3, paragraph 0047, line 5) having a first light reflectance (element 104 is made of aluminum; page 3, paragraph 0041, line 7), the substrate (Figure 1, element 104) having a first surface and a second surface (i.e. upper and lower sides) facing opposite to each other; a phosphor layer (Figure 1, element 101) disposed on the first surface (i.e. upper side) of the substrate (Figure 1, element 104);  an adhesive layer (Figure 1, element 103) bonding the substrate (Figure 1, element 104) and the phosphor layer (Figure 1, element 101) to each other; wherein the adhesive layer (Figure 2, element 103) includes an adhesive (Figure 2, element 131) having first thermal conductivity and filler particles (Figure 2, element 132), and the filler particles have second thermal conductivity higher than the first thermal conductivity (page 2, paragraph 0029, lines 5-6), and have a second light reflectance higher than the first light 
Regarding claims 2-4, 7 and 9-10, the claims are allowable based on their dependence from allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sano et al. (US Pub. No. 2020/0109899 A1) discloses a heat transport device includes a housing with a hollow structure, working fluid sealed in a sealed space of the housing, and a porous structure member having a capillary structure disposed in the sealed space, and the housing is configured to be rotatable around a rotation axis by a motor as a drive source.  The housing includes an evaporation part for vaporizing the working fluid by heat from a heating element and a condensation part for condensing vapor to restore it to the working fluid, and the evaporation part is provided on an outer side in the radial direction than the condensation part with respect to the rotation axis.
Ishige et al. (US Pub. No. 2019/0369469 A1) teaches a light source apparatus according to an embodiment of the present disclosure includes: a rotator including a light emission unit on one surface, a heat dissipation member that is coupled to the rotator, and has a first cylindrical surface substantially parallel to a rotation axis of the rotator, and a housing that contains the rotator and the heat dissipation member, and has a second cylindrical surface substantially parallel to the first cylindrical surface of the heat dissipation member. 
Kobayashi et al. (US Pub. No. 2017/0293211 A1) shows an invention to improve the efficiency of heat dissipation from a phosphor wheel while suppressing the air resistance and noise of the phosphor wheel during the driving of a light source apparatus.  A phosphor wheel according to the present invention includes: a disc-like substrate; a phosphor layer formed on the substrate; and a plurality of heat dissipation 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MC/
05/26/2021

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882